DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

               SKYLAND DEVELOPMENT GROUP, LLC,
                          Appellant,

                                      v.

                         FTL PROPERTY, LLC,
                              Appellee.

                               No. 4D21-1706

                               [March 10, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; William W. Haury, Jr., Judge; L.T. Case No. CACE
19-16579 (18).

  Keith D. Silverstein of Keith D. Silverstein, P.A., Miami, for appellant.

  Terrence P. O’Connor of Morgan, Carratt & O’Connor, P.A., Fort
Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, FORST and ARTAU, JJ., concur.

                           *          *           *

  Not final until disposition of timely filed motion for rehearing.